Citation Nr: 0532299	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  96-31 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for the 
residuals of a stroke incurred as the result of VA treatment 
in October 1995.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, and Stepdaughter


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active service from December 1968 to December 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, that denied a claim of entitlement 
to compensation under 38 U.S.C.A. § 1151 for residuals of a 
stroke due to VA treatment in October 1995.  The veteran, his 
spouse, and his stepdaughter testified at a personal hearing 
at the RO in September 1996.

This case was previously before the Board and was remanded in 
April 1999 for further development, to include obtaining an 
opinion on the etiology of the veteran's stroke.  In a June 
2003 decision, the Board denied the appeal.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  Pursuant to a Joint Motion for 
Remand, the Court issued an Order that vacated and remanded 
the Board's decision denying entitlement to compensation 
under 38 U.S.C.A. § 1151 for residuals of a stroke due to VA 
treatment in October 1995.  

The Board remanded the case to the RO in April 2004 to comply 
with 38 U.S.C.A. § 5103(a), pursuant to the Joint Motion for 
Remand.  As addressed in more detail below, the requested 
development has been accomplished.  Therefore, the Board 
proceeds with its review of the appeal.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.  

2.  The preponderance of the medical evidence shows that the 
veteran's October 1995 cerebral vascular accident was caused 
by the natural progression of his arterial occlusive vascular 
disease and was not the result of VA treatment in October 
1995.
CONCLUSION OF LAW

The criteria of entitlement to compensation for residuals of 
a cerebral vascular accident, as a result of treatment by VA 
in October 1995, under the provisions of 38 U.S.C.A. § 1151, 
have not been met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§ 3.358 (1996); VAOPGCPREC 40-97.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the May 2004 and February 2005 letters, VA informed 
the appellant of the applicable laws and regulations, 
including applicable provisions of the VCAA, the evidence 
needed to substantiate the claim, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In the letters, VA 
informed the appellant that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  The letters also directed the veteran to 
tell the VA about any additional information or evidence that 
he wanted the VA to try to get for him in relation to his 
case and to send any pertinent evidence he had in his 
possession.  The Board finds that, with the additional VCAA 
document and letter issued after the Court Order and Board 
remand noted above, VA's duties to notify the veteran have 
been satisfied.  The veteran has been notified of the 
evidence needed to substantiate his claim for compensation 
under the provisions of 38 U.S.C.A. § 1151, and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Id.; Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).    

As to the timing defect, VA could not have informed the 
veteran of law that did not yet exist at the time of the RO 
decision that is the subject of this appeal, which was issued 
in March 1996.  Moreover, in Pelegrini II, the Court also 
made it clear that where, as in this case, notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A.  § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  Also see 
VAOPGCPREC 7-2004.

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the most recent VCAA letter sent to the veteran 
in February 2005 informed him "if you have any evidence in 
your possession that pertains to your claim, please send it 
to us".  Thus, the appellant was fully notified of the need 
to give to VA any evidence pertaining to his claim.  In its 
VCAA notice and Statements of the Case, the RO informed the 
veteran of the evidence already of record and requested that 
he inform VA of any additional information or evidence that 
he wanted VA to obtain.  In a letter informing him that his 
appeal had been certified to the Board, the RO informed him 
that he could submit additional evidence concerning his 
appeal within 90 days of the date of the letter, or the date 
that the Board promulgated a decision in his case, whichever 
came first.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records, private medical records and VA 
medical records, including a VA examination report with 
etiology opinion dated in September 1999 and a private 
medical opinion dated in February 2003.  As the record shows 
that the veteran has been afforded  an examination and 
obtained two competent opinions, which address the question 
at hand, whether the veteran's October 1995 cerebral vascular 
accident was caused by the natural progression of his 
arterial occlusive vascular disease or VA treatment in 
October 1995, the requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  There is no duty to provide another 
examination or medical opinion.  Id.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

38 U.S.C.A. § 1151 provides that where a veteran shall have 
suffered an injury, or an aggravation of an injury, as the 
result of hospitalization, medical or surgical treatment, not 
the result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the U.S. Supreme 
Court held that VA's interpretation of 38 U.S.C. § 1151 as 
encompassing only additional disability resulting from VA 
negligence or from accidents during treatment was incorrect.  
The Supreme Court found that the statutory language of 38 
U.S.C.A. § 1151 simply required a causal connection between 
VA hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  The 
Supreme Court further found that the then implementing 
regulation, 38 C.F.R. § 3.358(c)(3) (1991), was not 
consistent with the plain language of 38 U.S.C.A. § 1151 with 
respect the regulation's inclusion of a fault or accident 
requirement.

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of the 
remainder of 38 C.F.R. § 3.358 was not questioned.  See 
Gardner, 115 S.Ct. 552, 556 n.3 (1994): "We do not, of 
course, intend to cast any doubt on the regulations insofar 
as they exclude coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment...VA's action is not the cause of the disability in 
those situations."

Simply put, the Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 merely requires a causal 
connection between VA medical treatment and additional 
disability but that not every additional disability is 
compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice concluded " that the [Supreme] Court intended to 
recognize only a narrow exclusion [to the "no fault" rule], 
confined to injuries that are the necessary, or at most, 
close to certain results of medical treatment."

On March 16, 1995, amended VA regulations were published to 
conform to the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement that was struck down by the Supreme Court.  38 
C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary to 
show that the additional disability is actually the result of 
such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under the new 38 C.F.R. § 3.358(c)(3), compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service-connected.

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by treatment or vocational 
rehabilitation, was amended by Congress.  See section 422(a) 
of PL 104-204.  The purpose of the amendment is, in effect, 
to overrule the Supreme Court's decision in the Gardner case, 
which held that no showing of negligence is necessary for 
recovery under section 1151.  However, in an opinion from the 
VA General Counsel it was held that all claim for benefits 
under 38 U.S.C.A. § 1151 filed before October 1, 1997, such 
as the claim at issue, must be adjudicated under the 
provisions of 38 U.S.C.A. § 1151 as they existed prior to 
October 1, 1997.  VAOPGCPREC 40-97 (December 31, 1997).  The 
Board is bound in its decisions by the regulations of the 
Department, instructions of the Secretary, and the precedent 
opinions of the chief legal officer of the Department. 38 
U.S.C.A. § 7104(c) (West 1991).

The Board finds that since the new version of the law is more 
restrictive than the old version, it does not apply in the 
instant case, as the veteran's claim has been pending since 
before the change in the law.  VAOPGCPREC 40-97. The Board 
has applied the version of 38 U.S.C.A. § 1151 (and the 
related regulation, 38 C.F.R. § 3.358) in effect prior to the 
change.

The veteran alleges that VA treatment in October 1995 
resulted in a cerebral vascular accident.  The veteran filed 
his claim for compensation in March 1996.  The veteran, his 
wife, and stepdaughter have presented testimony to an RO 
hearing officer in September 1996.  The other relevant 
evidence is summarized below.

The veteran was hospitalized at VA from October 11, 1995 to 
October 21, 1995.  The summary of VA hospitalization noted 
that the veteran complained of right upper arm weakness, 
numbness, and poor coordination "since the Thursday prior to 
admission."  Admission history noted that the veteran claimed 
to be in a normal state of health until about a month prior 
to admission.  He began to notice an intermittent cold and 
tingling feeling in his right hand.  He had difficulty 
shaving and buttoning his shirts.  He was noted to stumble 
and mumble.  One day prior to admission he noted blurred 
vision.

Carotid arteriograms were reported to have been performed the 
week prior to admission, and additional carotid artery 
procedures were performed during the October 11 to October 
21, 1995 hospitalization.  These included aortogram and 
carotid arteriogram, which showed the left internal carotid 
artery was 100 percent occluded at its origin, the proximal 
right internal carotid artery had 70 percent stenosis, and 
the right carotid artery at the carotid siphon had 80 percent 
stenosis.

The veteran also underwent a right carotid artery 
exploration, on October 19, 1995, which appeared to show a 
thrombosis of the internal carotid artery visually (it was 
also noted that upon palpitation, it was without palpable 
pulse).  It was noted that a Doppler in place could only 
detect a very faint signal.  Rather than manipulate the 
carotid artery in view of the 100 percent occlusion on the 
other side, it was decided to do an arteriogram.  That latter 
study revealed a thrombus within the right internal carotid 
artery, and it was decided not to proceed with any carotid 
endartectomy.  It was noted in the discharge summary that the 
veteran tolerated the procedures well and had no post-
operative neurological changes.

An October 31, 1995, it was recorded in a neurology treatment 
note that the veteran had a complete occlusion of both 
internal carotid arteries.  There was no infarct on CT scan.  
It was noted that he probably had a left hemisphere stroke 
during or shortly after an angiogram with residual loss of 
fine motor control of the right upper extremity.

The veteran submitted a statement from his wife noting that 
the day after he came home from VA hospitalization he got up 
and tried to shave and to raise his right arm up, but could 
not.  He had no feeling in his right hand.  Other members of 
the veteran's family have also submitted statements relating 
the residual difficulties that the veteran's has suffered as 
a result of the cerebral vascular accident.

The remainder of the medical records show substantial amounts 
of subsequent VA treatment for residuals of the cerebral 
vascular accident.  Review of these records does not reveal 
any further opinion regarding the etiology or relationship 
between the cerebral vascular accident in October 1995 and VA 
treatment.

In September 1999, the veteran was examined by VA.  The 
examiner noted that the veteran had, at age 47, a history of 
right upper arm weakness, numbness and poor coordination of 
approximately one week's duration.  A history of a shuffling 
gait and occasionally slurred words was also reported as well 
as amaurosis fugax of the right eye.  The examiner noted that 
a carotid arteriography, taken a week prior to 
symptomatology, revealed a 100 percent occlusion of the right 
carotid artery and the left carotid siphon in the left 
proximal internal carotid with stenosis.  There was a history 
of cervical spine disease for which the veteran had had a 
discectomy.  The veteran was admitted for a possible carotid 
endartectomy on the left with right carotid artery 
exploration and intraoperative arteriogram.  The veteran had 
been right hand dominant and had incoordination of the right 
hand with the inability to write or "lay carpet" for his job.  
The veteran had confusion and was unable to do calculations 
that were easy for him to accomplish in the past.  He was 
unable to drive and had trouble using eating utensils.

The veteran was noted to have smoked 2 to 3 packs of 
cigarettes daily for 31 years.  He was still smoking a half a 
pack per day and smoked cigarettes before he entered service.  
He also had a long history of alcohol abuse, the onset of 
which predating military service.

The examiner performed a cranial nerve evaluation.  There was 
an abnormality to the right 7th cranial nerve, with a 
decrease in the right nasolabial fold.  Otherwise, all 
findings were normal.

The examiner's impression was that the veteran had 
atherosclerotic heart disease secondary to chronic tobaccoism 
of long-standing duration, onset predating service . The 
veteran was noted to have a history of a right cerebral 
vascular accident dating to 1995 and temporally related to 
carotid angiography.  It was the opinion of the examiner that 
the veteran's stroke etiology was related to atherosclerotic 
peripheral vascular disease demonstrated on carotid 
artiography, which revealed a 100 percent occluded right 
carotid, left carotid siphon, and left proximal internal 
carotid with stenosis.  Further, it was the opinion of the 
examiner that the veteran's cerebral vascular accident in 
1995 was not the result of arteriography.  The physician also 
opined that the veteran's cerebral vascular accident was not 
worsened and related to an idiosyncratic reaction to 
carbamazepine.  He opined that the cerebral vascular accident 
represented a natural progression of the atherosclerotic 
cerebrovascular disease that was profound and severe as 
demonstrated by carotid angiography revealing a 100 percent 
occluded right and left carotid siphon, left proximal 
internal carotid with stenosis.  The neurologist noted that 
his opinion was based upon the tenets of neurology as 
elucidated in the textbook, "Principles of Neurology," Adams 
and Victor, 5th Edition, McGraw-Hill.

In February 2003, the file was reviewed by a physician at The 
Ohio State University Medical Center.  He reviewed the 
relevant evidence, to include the report of the September 
1999 VA examination and opinion noted above.  The physician 
noted the results of the October 4, 1995 angiogram and an 
earlier June 6, 1996 carotid ultrasound and opined that the 
veteran obviously had progression of his disease from June to 
October and subsequently suffered a stroke in October 1995 as 
a result of that progression, and not from his angiogram or 
from carbamazepine.  The physician further opined that the 
veteran's cerebral vascular accident in October of 1995 
represented a natural progression of his peripheral vascular 
disease.

The September 1999 VA and February 2003 private physicians' 
medical opinions unequivocally go against the veteran's claim 
that his stroke was due to VA treatment.  The only medical 
evidence that arguably supports the contended causal link 
between the VA procedures and the subsequent cerebral 
vascular accident consists of treatment notes dated in 
October 1995.  However, careful scrutiny of this medical 
evidence reveals that it is a reaffirmation of the temporal 
connection between the procedure and cerebral vascular 
accident, but not an affirmation of causation.  That is, it 
merely states that the CVA occurred during or shortly after a 
VA diagnostic study.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

In the present case, the only two competent opinions that 
address the question at hand support the conclusion that the 
veteran's cerebral vascular accident was the result of the 
natural progression of arterial vascular disease and not VA 
treatment.  To the extent that the October 1995 neurologist's 
opinion supports a finding that the veteran's cerebral 
vascular accident is due to VA treatment, the Board finds the 
September 1999 VA and February 2003 private physician's 
medical opinions are far more probative as they were both 
based on a review of the relevant medical records in the 
claims file.  The September 1999 opinion was also preceded by 
an examination of the veteran, and, unlike the treatment 
records, which merely reveal the proximity in time between VA 
evaluation and the stroke, both opinions addressed the 
question at hand and both physicians unequivocally opined 
that the veteran's stroke was not due to VA treatment.  
Moreover, both physicians provided a rationale by concluding 
that the veteran's cerebral vascular accident was the result 
of the natural progression of arterial vascular disease and 
the opinions are supported by citations to the relevant 
clinical record.  Specifically, both the VA and private 
doctors noted the results of diagnostic studies performed 
within days of the stroke, which showed total occlusion of 
the left internal carotid artery and significant occlusion 
(70 to 80 percent) in the right carotid artery.  The former 
opinion also cited to the medical literature.  The Board 
finds that, under these circumstances, the overwhelming 
weight of the evidence shows that the veteran's cerebral 
vascular accident was due to the natural progression of 
arterial vascular disease and not due to VA treatment or lack 
thereof.

As the preponderance of the evidence is against the veteran's 
claim, the "benefit of the doubt" rule is not for application 
and the claim must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. 
Cir. 2001); 38 C.F.R. § 3.102 (2002).


ORDER

Entitlement to compensation for residuals of a cerebral 
vascular accident due to VA treatment in October 1995, under 
the provisions of 38 U.S.C.A. §1151, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


